—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered May 12, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations.
Defendant’s challenges to the form of certain questions asked *287by the prosecutor on direct examination, and to the testimony of officers who did not witness the drug transaction, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the questions at issue were not leading or otherwise improper and that the challenged testimony was admissible to complete the narrative and provide background information explaining the police actions (see, People v Haywood, 264 AD2d 633, lv denied 94 NY2d 863). Concur—Nardelli, J.P., Saxe, Ellerin, Wallach and Lerner, JJ.